On Motion for Rehearing.
O. H. Denman, plaintiff below and ap-, pellee here, files a vigorous motion for rehearing, in which he earnestly insists that we erred in applying the rule by which the *170amount of recovery should be determined. He insists that the proportional rule applied by the trial court is proper. He cites and relies upon Yost v. Mallicote’s Adm’r, 77 Va. 610. That case appears to be one in which land was sold in gross and not by the acre. However, as we understand the rule there announced, little distinction is made by the court in the rule applicable to sales in gross and by the acre. That court recognizes the general rule announced by us in the original opinion relating to abatements in such cases, as well also the exception relating to peculiar circumstances. Denman insists that we, like the trial court in Yost v. Mallicote, supra, applied the exception to the rule rather than the settled rule.
Tinsley v. Hearn, 136 Tenn. 586, 191 S.W. 127, cited by us in the original opinion, contains the basis for the conclusions expressed by us. Apparently many of the principles there involved were cited and fully discussed in Lichtenthaler v. Clow, 109 Or. 381, 220 P. 567, 570. That case also involved a sale in gross, but the court collated the authorities from other jurisdictions, many of which involved questions similar to the one in the instant case. That court states that the different jurisdictions are not in harmony on the points. A significant observation is made in that case, substantially as that made by us, to the effect that in an equitable proceeding for an abatement plaintiff should be made whole, but nothing more. It is our theory that to allow plaintiff Denman to recover for the proportionate amount that the improvements benefited each acre, at a time when he had received the improvements, would to that extent be a double recovery. It is said in the cited case that: “Although all the courts reject the proportional rule when the land has on it valuable improvements, all of them do not attempt to prescribe a definite rule for the measurement of damages.” The Oregon Supreme Court in the cited case cites with approval the old case of Hoback v. Kilgores, 26 Grat., Va., 442, 21 Am.Rep. 317, wherein it was said: “The just and true measure of compensation is according to the average value of the land without the improvements, considering both together to be worth the contract price [in that case] of $1,400, estimating the quantity of the land, as the parties did, at 127½ acres.” The court cites 27 R.C.L. 435, and 2nd Southerland on Damages (4th Ed.), sect. 590, page 2040. In the Lichtenthaler case, supra, this further observation is made concerning the rule of compensation: “The moment the existence of the improvements was shown, that moment the proportional rule became unavailable as a measure of damages, and it then devolved upon the plaintiff [Den-man in this case] to show a situation to which some rule of measurement could be properly applied.”
This being an equitable proceeding for the recovery of an excess payment made for land not received by the purchaser, but in a situation where there were valuable improvements on the land actually received by the purchaser, we believe we have adopted a fair and just rule which after all is applicable to equity.
The motion for rehearing is overruled.